DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the Appeal Brief filed on 09/27/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DARWIN P EREZO/              Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                          

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 09/27/2022, with respect to the rejection(s) of claim(s) 25-26, 28-29, 33-36 and 38-40 under 35 U.S.C. 112(a); and claims 25-26, 28-29, 33-36 and 38-40 under 35 U.S.C. 112(b), have been fully considered but are not persuasive.
	Applicant argues the Office’s assertion that rendering the set of data unreadable is completed by two functionally different structures/mechanisms dependent on which reader is used is completely unfounded; there is no basis to omit types of data storage components that can be read by optical readers; the type of data storage component is not limited to certain types of readers; the inventors contemplated variations of the invention (Appeal Brief, pgs. 10-26). Applicant further argues a person skilled in the art would readily understand how a projecting element could be capable of permanently deforming a data storage component read by an optical reader (Appeal Brief, pgs. 26-30).
	In response to applicant’s first argument, it is respectfully submitted the instant spec. does not describe how any of the structures as claimed would come into contact with data read by the optical reader. Independent claims 21 and 33 recite “a set of indicia on a surface of the replaceable end effector portion”; independent claim 40 recites “a projecting portion… configured to contact the replaceable end effector portion… thereby rendering the set of indicia unreadable”. Paras. [00067]-[00068] of the instant spec. describe data stored as indicia read by an optical reader and rendered unreadable during a cleaning process. The data stored as indicia is only described in relation to the optical reader; the data read by the non-volatile reader is not described as indicia. This is because the data read by the optical reader is on a surface of the end effector. The instant spec. does not describe how any of the structures which render data read by the non-volatile reader unreadable, via contact with the data, coupling of two structures, or use with a cartridge, would also render indicia on a surface of the end effector portion unreadable. Applicant cites to para. [00022] for contemplating variations of the invention, however, this paragraph still does not describe how the data would be read unreadable as claimed. The instant spec. discloses distinct embodiments and functions of rendering the data unreadable when using each of the readers. Accordingly, the claims also remain rejected under 35 U.S.C. 112(b), since it is unclear how the distinct embodiments would allow the projecting portion, or any structure that permanently deforms data with the non-volatile reader, to permanently deform data when in use with an optical reader.
Applicant’s arguments with respect to the rejection of claims 21-24, 30-32 and 41-42 under 35 U.S.C. 103 as being unpatentable over McPherson in view of Allen and Kimball, have been fully considered and are persuasive; specifically, the combination with respect to the Kimball reference was not proper. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of McPherson in view of Allen and Houser as discussed below.
Applicant’s arguments have been fully considered but are not persuasive.
	Applicant argues McPherson does not disclose a set of indicia disposed anywhere on the delivery device (Appeal Brief, pg. 33).
	In response to applicant’s second argument, it is respectfully submitted one of ordinary skill would’ve clearly understood McPherson to disclose a set of indicia disposed on the delivery device, based on the paragraphs cited on pg. 33 of the Appeal Brief. McPherson expressly discloses various locations the read module 120 may be placed on the delivery device (paras. [0050]-[0051]) including the handle.
	Applicant argues the Office has failed to satisfy the standard for relying on equivalence, and mere inclusion of numerous embodiments in the same document cannot reasonably be considered as an acknowledgement by Allen they are equivalent (Appeal Brief, pg. 34).
	In response to applicant’s third argument, it is respectfully submitted one of ordinary skill would’ve clearly understood the locations of indicia as taught in Allen to be disclosed as equivalent locations. Allen does not merely recite numerous embodiments. Para. [0023] of Allen specifically describes multiple locations the indicia may be placed, clearly disclosing equivalent locations of the indicia.
Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, the phrase “the end effector” in lines 4-5 should read “the end effector portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26, 28-29, 33-36 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 25-26, claim 25 recites “wherein the shaft assembly comprises… an attachment portion.. and a projecting portion positioned relative to the attachment portion in order to contact and render the set of indicia unreadable as a result of the attachment portion receiving the replaceable end effector portion”. Claim 25 is dependent off of claim 21, which recites at least a replaceable end effector comprising a set of indicia on a surface of the end effector, a shaft assembly configured to couple with the end effector, and an optical reader configured to receive a unique identifier from the set of indicia. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, the instant spec. does not describe the indicia read by the optical reader to become unreadable as a result of the attachment portion receiving the end effector portion, such that a projecting portion renders the indicia unreadable by contact. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coming into contact with a projecting portion, and therefore discloses distinct embodiments of an optical reader and a non-volatile reader, such that the data of the data storage component used with the optical reader is rendered unreadable in a functionally different way than the data storage component used with the non-volatile reader (see figs. 7a-c and 9).
	Therefore, claims 25-26 lack written description support for the set of indicia read by the optical reader to become unreadable as claimed. 
	Regarding claims 28-29, claim 28 recites “wherein the cartridge is configured to render the set of indicia unreadable with the distal end of the replaceable end effector portion withdrawn from the cartridge”. Claim 28 is dependent off of claim 21, which recites at least a replaceable end effector comprising a set of indicia on a surface of the end effector, a shaft assembly configured to couple with the end effector, and an optical reader configured to receive a unique identifier from the set of indicia. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, the instant spec. does not describe the set of indicia read by the optical reader to become unreadable via a cartridge rendering the data unreadable with the distal end of the end effector portion withdrawn from the cartridge. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coming into contact with a cartridge or the end effector portion being withdrawn from the cartridge, and therefore discloses distinct embodiments of an optical reader and a non-volatile reader, such that the data of the data storage component used with the optical reader is rendered unreadable in a functionally different way than the data storage component used with the non-volatile reader (see figs. 7a-c and 9).
	Therefore, claims 28-29 lack written description support for the set of indicia read by the optical reader to become unreadable as claimed.
	Regarding claims 33-36 and 38-39, claim 33 recites “reading a set of indicia from a surface of the replaceable end effector portion with an optical reader… rendering the set of indicia unreadable as the replaceable end effector portion is being coupled to the shaft assembly to thereby indicate use of the surgical instrument”. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, the instant spec. does not describe the set of indicia read by the optical reader to become unreadable via coupling the end effector portion to the shaft assembly to indicate use of the surgical instrument. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coupling of two structures, and therefore discloses distinct embodiments of an optical reader and a non-volatile reader, such that the data of the data storage component used with the optical reader is rendered unreadable in a functionally different way than the data storage component used with the non-volatile reader (see figs. 7a-c and 9).
	Therefore, claims 33-36 and 38-39 lack written description support for the set of indicia read by the optical reader to become unreadable as claimed.
	Regarding claim 40, the claim recites “wherein the shaft assembly comprises a projecting portion, wherein the projecting portion is configured to contact the replaceable end effector portion with the replaceable end effector portion coupled to the shaft assembly thereby rendering the set of indicia unreadable”. Claim 40 further recites “an optical reader configured to receive the unique identifier from the set of indicia”. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, the instant spec. does not describe the end effector portion comprising indicia read by the optical reader to contact the projecting portion when the end effector portion is coupled to the shaft assembly and render the set of indicia unreadable. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coming into contact with a projecting portion or coupling of two structures, and therefore discloses distinct embodiments of an optical reader and a non-volatile reader, such that the data of the data storage component used with the optical reader is rendered unreadable in a functionally different way than the data storage component used with the non-volatile reader (see figs. 7a-c and 9).
	Therefore, claim 40 lacks written description support for the set of indicia read by the optical reader to become unreadable as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24, 30-32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson (US 2013/0293353 A1) (previously of record) in view of Allen (US 2011/0137306 A1) (previously of record) and Houser (US 6423082 B1).
	Regarding claim 21, McPherson discloses (abstract; paras. [0023]-[0080]; figs. 1-2e) a surgical instrument, comprising:
	(a) a replaceable end effector portion (delivery device 30 has disposable end effector, paras. [0024] and [0026]; fig. 1) comprising a set of indicia on a surface of the instrument (readable module 120 incorporated into delivery device including on housing and would therefore be on surface of delivery device, paras. [0050]-[0051]), wherein the set of indicia are configured to store a unique identifier (module 120 includes readable code for specific device, para. [0032]) configured to control use of the end effector (read module 110 receives information from readable module 120 including usage information to determine if device is viable, which one of ordinary skill would’ve understood to control use of the end effector, paras. [0036]-[0037]); 
	(b) a shaft assembly (handpiece 36 includes shaft, one of ordinary skill would’ve understood disposable end effectors to be coupled to shaft, paras. [0024] and [0026]; fig. 1) configured to couple with the replaceable end effector portion (one of ordinary skill would’ve understood disposable end effectors to couple to handpiece, paras. [0024]-[0027]; fig. 1); 
	(c) an optical reader (read module 110 includes optical reading device, para. [0030]) configured to receive the unique identifier from the set of indicia (para. [0030]); and 
	(d) a use control module comprising a processor (generator 20 includes central processing unit, para. [0025]) configured to: 
		(i) receive the unique identifier from the optical reader (paras. [0029]-[0030]; fig. 1), 
		(ii) determine whether the replaceable end effector portion is usable based on the unique identifier (usage information determined by generator 20, para. [0037]), and 
		(iii) enable operation of the replaceable end effector portion when it is usable (enables delivery device, para. [0047]).
	However, McPherson fails to explicitly disclose the replaceable end effector portion comprising a set of indicia on a surface of the replaceable end effector portion; and the shaft assembly configured to removably couple with the replaceable end effector portion.
	Allen teaches (paras. [0020]-[0026]; figs. 1-3), in the same field of endeavor, a mechanism for preventing re-use of a surgical instrument including an end effector portion (12b, fig. 1) comprising a set of indicia on the handle of the instrument, or indicia on a surface of the end effector portion (bar code may be disposed on handle or end effector, para. [0023]).
	The substitution of one known element (indicia on a surface of the end effector portion, as taught in Allen) for another (indicia on the handle of an instrument, as disclosed in paras. [0050]-[0051] of McPherson) would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, since the substitution of the indicia on a surface of the end effector portion, as taught in Allen, would have yielded predictable results, specifically, providing readable indicia of the device.
	McPherson (as modified) still fails to teach the shaft assembly configured to removably couple with the replaceable end effector portion.
	Houser teaches (col. 3 lines 30-56; fig. 1), in the same field of endeavor, an ultrasonic surgical instrument (10) comprising a shaft assembly (waveguide 14, fig. 1) and an end effector portion (blade 12), the shaft assembly configured to removably couple with the end effector portion (blade 12 may be separable and therefore removably coupled to waveguide 14, col. 3 lines 30-56), in place of the end effector portion and shaft assembly being a single-unit construction (col. 3 lines 30-56).
	The substitution of one known element (end effector portion and shaft assembly including a waveguide being separable, as taught in Houser) for another (end effector portion and shaft assembly formed for an ultrasonic system, as disclosed in paras. [0006], [0024] and [0026] of McPherson) would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, since the substitution of the end effector portion separable from the shaft assembly, as taught in Houser, would have yielded predictable results, specifically, providing an end effector portion for the desired procedure.
	Regarding claim 22, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the set of indicia are configured to become unreadable as a result of being subjected to a cleaning process associated with the replaceable end effector portion (exposure to sterilization renders delivery device inoperable, note readable module 120 including bar code may be incorporated into delivery device, paras. [0050] and [0054]-[0056]).
	Regarding claim 23, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the replaceable end effector portion is associated with a permitted number of uses (usage information includes whether device is reusable and/or unused device, therefore permitted specific number of uses, para. [0037]), wherein the permitted number of uses is at least two uses (delivery device 30 includes first use and finite number of subsequent permissible reuses, such that usage would be at least two uses, para. [0073]), and wherein the set of indicia are configured to become unreadable as a result of being subjected to a number of cleaning processes of at least the permitted number of uses (one of ordinary skill would’ve understood delivery device including at least two uses would be subjected to sterilization process preventing re-use at least after second use, para. [0056]).
	Regarding claim 24, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the set of indicia comprises at least one of a barcode, a dotcode, or a QR code (para. [0030]).
	Regarding claim 30, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the processor is further configured to: (i) access a set of end effector records, wherein the set of end effector records describe a plurality of end effectors and whether or not they have been previously used (paras. [0036]-[0040], includes inventory and tracks usage information of delivery device, which would encompass records of specific delivery devices including disposable end effectors and whether they’ve been used); and (ii) determine that the replaceable end effector portion is not usable when a record associated with the unique identifier indicates that the replaceable end effector portion has been previously used (para. [0037], determines if the device is viable).
	Regarding claim 31, McPherson (as modified) teaches the device of claim 30. McPherson further discloses wherein the processor is further configured to determine that the replaceable end effector portion is not usable when the record indicates that the replaceable end effector portion is not compatible with the shaft assembly (paras. [0022] and [0037], determines if the device is compatible, would encompass compatibility regarding other structures of device, since device as a whole would not be compatible with at least generator 20).
	Regarding claim 32, McPherson (as modified) teaches the device of claim 31. McPherson further discloses wherein the processor is further configured to prevent operation of the shaft assembly with any end effector portion until a valid unique identifier is received from the optical reader (para. [0039], tracks usage of device based on readable module 120 and prevents re-use if necessary).
	Regarding claim 41, McPherson (as modified) teaches the device of claim 21. 
	However, McPherson (as modified) fails to explicitly teach wherein the shaft assembly comprises an acoustic waveguide having a first coupling portion, wherein the replaceable end effector portion comprises a second coupling portion, wherein the first coupling portion is configured to removably couple to the second coupling portion for removably coupling the replaceable end effector portion to the shaft assembly, wherein the first and second coupling portions are configured to transfer ultrasonic frequencies from the acoustic waveguide to the replaceable end effector portion.
	Houser teaches (col. 3 lines 30-56; fig. 1), in the same field of endeavor, an ultrasonic surgical instrument (10) comprising a shaft assembly comprising an acoustic waveguide (waveguide 14, fig. 1) having a first coupling portion (couples to blade 12 and therefore includes coupling portion, col. 3 lines 30-56), a replaceable end effector portion (blade 12) comprising a second coupling portion (couples to waveguide 14 and therefore includes coupling portion), wherein the first coupling portion is configured to removably couple to the second coupling portion (blade 12 separable and therefore removably coupled to waveguide 14) for removably coupling the replaceable end effector portion to the shaft assembly (col. 3 lines 30-56), wherein the first and second coupling portions are configured to transfer ultrasonic frequencies from the acoustic waveguide to the replaceable end effector portion (transmits ultrasonic energy, col. 3 lines 30-56 and col. 5 lines 35-54), for the purpose of providing an ultrasonic transmission assembly for cutting and/or coagulation of soft tissue (col. 3 lines 21-30).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify McPherson’s (as modified) shaft assembly with an acoustic waveguide having a first coupling portion, and end effector portion with a second coupling portion as claimed, in order to provide an ultrasonic transmission assembly for cutting and/or coagulation of soft tissue when desired, based upon the teachings of Houser (col. 3 lines 21-30).
Claim(s) 42 is rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Allen and Houser as applied to claim 41 above, and further in view of Davison (US 5324299).
	Regarding claim 42, McPherson (as modified) teaches the device of claim 41. 
	However, McPherson (as modified) fails to teach wherein the first and second coupling portions are threaded.
	Note McPherson (as modified) teaches end effector portion and shaft assembly coupled via a variety of mechanisms (blade 12 and waveguide 14 coupled by stud, welding, gluing or other known methods, col. 3 lines 30-56 of Houser).
	Davison teaches (col. 4 line 45-col. 5 line 15; fig. 1), in the same field of endeavor, an ultrasonic surgical instrument (fig. 1) including an end effector having a first coupling portion (blade 12 threaded at 13, fig. 1) and an acoustical mount having a second coupling portion (external threads), the first and second coupling portions are threaded (col. 4 line 45-col. 5 line 15), in place of other types of connections to transmit acoustical energy to the blade (col. 4 line 45-col. 5 line 15).
	The substitution of one known element (first and second coupling portions being threaded, as taught in Davison) for another (first and second coupling portions coupled using other known methods, as disclosed in col. 3 lines 30-56 of Houser) would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, since the substitution of the coupling portions being threaded, as taught in Davison, would have yielded predictable results, specifically, transmitting ultrasonic energy to the blade.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771